                                                                                                    FILED
                                                                                            2019 Jul-17 PM 02:58
                                                                                           U.S. DISTRICT COURT
                                                                                               N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             MIDDLE DIVISION

MARIE WEHUNT FRAZIER,                         )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )     Case No. 4:18-cv-001066-JEO
                                              )
NANCY BERRYHILL, Acting                       )
Commissioner of Social Security,              )
                                              )
       Defendant.                             )

                             MEMORANDUM OPINION

       Plaintiff Marie Wehunt Frazier brings this action pursuant to 42 U.S.C. §

405(g), seeking review of the final decision of the Acting Commissioner of Social

Security (“Commissioner”) denying her Disability Insurance Benefits (“DIB”).

(Doc. 1).1 The case has been assigned to the undersigned United States Magistrate

Judge pursuant to this court’s general order of reference. The parties have

consented to the jurisdiction of this court for disposition of the matter. See 28

U.S.C. § 636(c), FED. R. CIV. P. 73(a). (Doc. 13). Upon review of the record and

the relevant law, the undersigned finds that the Commissioner’s decision is due to

be affirmed.



       1
        References herein to “Doc(s). __” are to the document numbers assigned by the Clerk of
the Court to the pleadings, motions, and other materials in the court file, as reflected on the
docket sheet in the court’s Case Management/Electronic Case Files (CM/ECF) system.
I.     PROCEDURAL HISTORY

       Plaintiff filed her application for DIB on March 12, 2015, alleging disability

beginning August 1, 2014. It was initially denied by an administrative law judge

(“ALJ”). (R. 23-31).2 Plaintiff filed a request for review of the ALJ’s decision.

The Appeals Council (“AC”) denied Plaintiff’s request for review. (Id. at 1-3).

The matter is properly before this court.

II.    FACTS

       Plaintiff was 57 years old at the time of the ALJ’s decision. (Id. at 31, 138).

She has past work experience as an office manager/secretary. (Id. at 177, 194).

She alleges in her initial disability report that she cannot work due to sleep apnea,

pain in her foot, thyroid issues, a bone spur in her neck, pain in her left arm, mental

conditions and asthma/lung problems. (Id. 185).

       Following Plaintiff’s administrative hearing, the ALJ found that she had the

medically determinable severe impairments of degenerative disc disease,

degenerative joint disease, and fibromyalgia. (Id. at 25-26). He also found that

Plaintiff did not have an impairment or combination of impairments that met or

equaled the severity of a listed impairment. (Id. at 27). He further found that

       2
        References herein to “R. __” are to the administrative record found at documents 9-1
through 9-13 in the court’s record. The page number references are to the page numbers in the
lower right-hand corner of each page in the record.
                                               2
Plaintiff had the residual functional capacity (“RFC”) to perform light work with

various limitations. (Id. at 28-30). He determined that Plaintiff could perform her

past relevant work as an office manager and the duties of an administrative

assistant, but not an administrative clerk. (Id. at 30-31). The ALJ concluded that

Plaintiff was not disabled. (R.31).

III. STANDARD OF REVIEW

      The court’s review of the Commissioner’s decision is narrowly

circumscribed. The function of the court is to determine whether the

Commissioner’s decision is supported by substantial evidence and whether proper

legal standards were applied. Richardson v. Perales, 402 U.S. 389, 390, 91 S. Ct.

1420, 1422 (1971); Mitchell v. Comm’r Soc. Sec., 771 F.3d 780, 782 (11th Cir.

2015); Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). The court must

“scrutinize the record as a whole to determine if the decision reached is reasonable

and supported by substantial evidence.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983). Substantial evidence is “such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.” Id. It is

“more than a scintilla, but less than a preponderance.” Id.

      The court must uphold factual findings that are supported by substantial

evidence. However, it reviews the ALJ’s legal conclusions de novo because no

                                         3
presumption of validity attaches to the ALJ’s determination of the proper legal

standards to be applied. Davis v. Shalala, 985 F.2d 528, 531 (11th Cir. 1993). If

the court finds an error in the ALJ’s application of the law, or if the ALJ fails to

provide the court with sufficient reasoning for determining that the proper legal

analysis has been conducted, it must reverse the ALJ’s decision. See Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991). The court must affirm the

ALJ’s decision if substantial evidence supports it, even if other evidence

preponderates against the Commissioner’s findings. See Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir.1990)).

IV. STATUTORY AND REGULATORY FRAMEWORK

      To qualify for benefits a claimant must show the inability to engage in “any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42

U.S.C. § 1382c(a)(3)(A). A physical or mental impairment is “an impairment that

results from anatomical, physiological, or psychological abnormalities which are

demonstrable by medically acceptable clinical and laboratory diagnostic

techniques.” 42 U.S.C. § 1382c(a)(3)(D).

                                           4
       Determination of disability under the Social Security Act requires a five step

analysis. 20 C.F.R. §§ 404.1520(a). Specifically, the Commissioner must

determine in sequence:

       whether the claimant: (1) is unable to engage in substantial gainful
       activity; (2) has a severe medically determinable physical or mental
       impairment; (3) has such an impairment that meets or equals a Listing
       and meets the duration requirements; (4) can perform his past relevant
       work, in light of his residual functional capacity [(RFC)]; and (5) can
       make an adjustment to other work, in light of his residual functional
       capacity, age, education, and work experience.

Evans v. Comm’r of Soc. Sec., 551 F. App’x 521, 524 (11th Cir. 2014).3 The

plaintiff bears the burden of proving that he was disabled within the meaning of the

Social Security Act. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005); see

also 20 C.F.R. §§ 404.1512(a), 404.704. The applicable “regulations place a very

heavy burden on the claimant to demonstrate both a qualifying disability and an

inability to perform past relevant work.” Id.

V. DISCUSSION

       Plaintiff asserts three claims of error: (1) the ALJ failed to conduct a proper

analysis of her fibromyalgia; (2) the finding that she can perform her past work is

not supported by substantial evidence and is not in accordance with applicable


       3
        Unpublished opinions of the Eleventh Circuit Court of Appeals are not considered
binding precedent; however, they may be cited as persuasive authority. 11th Cir. R. 36-2.
                                               5
legal standards; and (3) the ALJ failed to give proper weight to her excellent work

history. (Doc. 12 at 1). Each will be addressed below.

       A.     Assessment of Plaintiff’s Fibromyalgia

       Plaintiff initially alleges in conclusory fashion that the ALJ failed to

conduct a proper analysis of her fibromyalgia under SSR 12-2p, which is used for

the evaluation of fibromyalgia. See SSR 12-2p, 2012 WL 3104869 (July 25,

2012).4 (Doc. 12 at 12-28; Doc. 15 at 1-4). The Commissioner responds that

substantial evidence supports the ALJ’s evaluation of Plaintiff’s condition. (Doc.

14 at 5).

       SSR 12-2p provides guidance in determining whether an individual with

fibromyalgia is disabled. The Introduction to the Ruling provides:

       When a person seeks disability benefits due in whole or in part to FM
       [(fibromyalgia)], we must properly consider the person’s symptoms
       when we decide whether the person has an M[edically]
       D[eterminable] I[mpairment] of FM. As with any claim for disability
       benefits, before we find that a person with an MDI of FM is disabled,
       we must ensure there is sufficient objective evidence to support a
       finding that the person’s impairment(s) so limits the person’s
       functional abilities that it precludes him or her from performing any
       substantial gainful activity.

SSR 12-2p, 2012 WL 3104869 at *2. In evaluating such a claim, Social Security
       4
          This Ruling “provides guidance on how we develop evidence to establish that a person
has a medically determinable impairment (MDI) of fibromyalgia (FM), and how we evaluate FM
in disability claims and continuing disability reviews under titles II and XVI of the Social
Security Act (Act).” 2012 WL 3104869 at *1.
                                              6
will consider evidence from the usual places (e.g., an acceptable medical source, a

complainant) in determining the issue pursuant to the sequential evaluation

process noted previously herein. Id. at **2-6.

       Here, the ALJ found that Plaintiff’s fibromyalgia was a severe impairment

and that it did not equal any listed impairment. In assessing Plaintiff’s RFC, the

ALJ noted that while Plaintiff’s medical records from Dr. Thomas Traylor,5

Plaintiff’s rheumatologist, dating back to April 2015, show treatment for the

condition, Dr. Traylor placed no restrictions on Plaintiff’s functioning. (R. 29

(citing R. 363-415, 560-71)). The ALJ also found that Dr. Traylor’s notes

reflected in October 2016 that Plaintiff was doing well on her medications. (R. 29

(citing R. 364)). Finally, the ALJ found that in April 2017, Dr. Traylor noted that

Plaintiff should continue on her dietary restrictions and her established physical

rehabilitation routine. (R. 29 (citing R. 564)). She was to return for follow-up in

20-22 weeks. (R. 564).

       Additionally, the court notes that Plaintiff’s other clinical examinations did

not indicate that Plaintiff’s fibromyalgia caused significant joint swelling or

synovitis, or that she consistently had tender trigger points. Specifically, multiple


       5
         Dr. Traylor is referenced in various places as Dr. Traylor and Dr. Trailer. Traylor is the
correct spelling. (See R. 363).
                                                 7
physical examinations from Birmingham Internal Medicine Associates during

2014 and 2015 show no tenderness in Plaintiff’s abdomen or musculoskeletal

systems and not synovitis or tender trigger points. (R. 434, 440, 479, 492, 519).

Finally, Plaintiff’s most recent physical examination in the record dated June

2017, which was necessitated by complaints of dizziness and hearing loss, fails to

note any tenderness in Plaintiff’s neck region, any joint swelling, or any other

trigger points. (R. 693-95). See Harrison v. Comm’r of Soc. Sec., 569 F. App’x

874, 877 (11th Cir. 2014) (noting examinations of claimant with fibromyalgia

“were consistently unremarkable” without “the paradigmatic symptoms frequently

associated with the most severe cases of fibromyalgia, such as joint swelling,

synovitis, or tender trigger points”).

      The court finds premised on the foregoing medical records that the ALJ

properly considered all the evidence in this case regarding Plaintiff’s

fibromyalgia. To the extent that Plaintiff cites to multiple diagnoses of

fibromyalgia in her medical records, those alone does not establish work-related

limitations impacting her RFC determination. Wind v. Barnhart, 133 F. App’x

684, 690 (11th Cir. 2005) (stating that “a diagnosis or a mere showing of ‘a

deviation from purely medical standards of bodily perfection or normality’ is

insufficient; instead, the claimant must show the effect of the impairment on her

                                          8
ability to work”) (quoting McCruter v. Bowen, 791 F.2d 1544, 1547 (11th Cir.

1986)). To the extent that Plaintiff argues that the ALJ did not reference, SSR 12-

2p, that is harmless. See Steele v. Soc. Sec. Admin., Comm’r, No.: 5:14-cv-01038-

SGC, 2015 WL 5517283, at *3-4 (N.D. Ala. Sept. 18, 2015) (holding ALJ was not

required to reference SSR 12-2p and properly considered whether claimant’s

impairments, including fibromyalgia, medically equaled a listed impairment).

      In sum, the court finds that Plaintiff has failed to show that her fibromyalgia

or her condition in general limited her ability to work or required additional

limitations not found in her RFC. See generally Laurey v.Comm’r of Soc. Sec.,

632 F. App’x 978, 988 (11th Cir. 2015) (stating “[t]he mere fact that the ALJ

determined that [Plaintiff’s] fibromyalgia was a ‘severe impairment,’ however,

does not mean that the ALJ was required to attribute severe pain to her

fibromyalgia”). This claim, therefore, is without merit.

      B.    Substantial Evidence

      Plaintiff next asserts that substantial evidence does not support the ALJ’s

determination that she could perform her past relevant work. (Doc. 12 at 18-24;

Doc. 15 at 4-9). Specifically, Plaintiff asserts the ALJ failed to consider all of the

duties in her past work and her ability to perform those duties in light of her

impairment. (Doc. 12 at 18; Doc. 15 at 4).

                                           9
      Chief United States District Judge Karon Bowdre recently set for the

standard for reviewing claims such as this. She stated:

             The claimant bears the burden of demonstrating an inability to
      perform her past relevant work. Schnorr v. Bowen, 816 F.2d 578, 581
      (11th Cir. 1987). However, the ALJ has an obligation to develop a
      full and fair record. Id. “Where there is no evidence of the physical
      requirements and demands of the claimant’s past work and no detailed
      description of the required duties was solicited or proffered, ... [the
      ALJ] cannot properly determine whether the claimant has the residual
      functional capacity to perform his past relevant work.” Id. The
      record must contain detailed information about strength, endurance,
      manipulative ability, mental demands and other job requirements.
      SSR 82-62, 1982 WL 31386 at *3; See also Lucas v. Sullivan, 918
      F.2d 1567, 1574 n.3 (11th Cir. 1990) (noting that to support a
      conclusion that the claimant can return to his or her past work, “the
      ALJ must consider all the duties of that work and evaluate [his or] her
      ability to perform them in spite of [the claimant’s] impairments”).
      Statements by the claimant regarding her past work are generally
      sufficient. Id. Finally, in making this determination, the ALJ may use
      the testimony of a vocational expert. Hanes v. Comm’r Soc. Sec.
      Admin., 130 F. App’x 343, 346 (11th Cir. 2005).

            ….

              An ALJ may rely on the testimony of a vocational expert to
      establish that the claimant has the ability to adjust to other work in the
      national economy. Ritcher v. Comm’r of Soc. Sec., 379 F. App’x 959,
      960 (11th Cir. 2010). When relying on such testimony, the ALJ must
      pose hypothetical questions to the vocational expert that encompass
      all of the claimant’s impairments. Id. If the ALJ presents the
      vocational expert with an inadequate hypothetical, the vocational
      expert’s testimony will not constitute substantial evidence. Jacobs v.
      Comm’r of Soc. Sec., 520 F. App’x 948, 950 (11th Cir. 2013). While
      not every symptom need be found in the ALJ’s hypothetical, all of the
      claimant's impairments must be included for the vocational expert’s

                                          10
      testimony to constitute substantial evidence. Ritcher, 379 F. App’x at
      960. Hypotheticals that “implicitly account” for the claimant’s
      limitations are sufficient. Winschel, 631 F.3d at 1181.

Chandler v. Berryhill, 2019 WL 1316089, *3 (N.D. Ala. Mar. 22, 2019) (C.J.

Bowdre). The Eleventh Circuit has remanded for further inquiry, for instance,

where the record contained “no evidence concerning whether [the claimant] used

equipment, the size and weight of items she was required to use, whether she

scrubbed floors or merely dusted, or whether she was required to move furniture”

in her past work. Nelms v. Bowen, 803 F.2d 1164, 1165 (11th Cir. 1986).

      Here, the record contains evidence regarding the demands of Frazier’s past

work as an office manager. Frazier completed various “Work History Report[s]”

as part of her application for disability benefits. (R. 177-87, 194-201). For each

of her former jobs, the forms instructed her to answer a series of questions,

including, but not limited to the following: (1) “Describe this job. What did you do

all day?”; (2) “In this job, how many total hours each day did you: Walk? Stand?

Sit? Climb? Stoop? (Bend down and forward at waist) Kneel? (Bend legs to rest on

knees) Crouch? (Bend legs & back down & forward) Crawl? (Move on hands &

knees) Handle, grab or grasp big objects? Reach? “Write, type of handle small

objects?”; and (3) “Explain what you lifted, how far you carried it, and how often

you did this.” (Id.). The forms also asked Frazier to indicate for each job the

                                         11
“heaviest weight lifted,” as well as the weight most “frequently lifted . . . from 1/3

to 2/3 of the workday.” (Id.).

      With regard to the office manager position, Frazier answered the questions

indicating, for instance, that she did book keeping and payroll, handled

construction contracts, answered phones, accepted rental payments, and did filing.

(Id. at 178, 187). She also reported that during her work day, she walked about 1

hour, stood for 1 hour, and sat for 5 or 6 hours each day. (Id.). She would climb

about 30 minutes a day. (Id. at 195). She wrote, typed, and handled small objects

regularly, but did not stoop, kneel, crouch, crawl or handle, grab or grasp big

objects. (Id.). The heaviest weight she lifted, including frequently lifted, was less

than 10 pounds. (Id.).

      At the hearing, the ALJ questioned Frazier about her past work. (R. 40-41).

Frazier testified that she did “[a] little bit of everything.” (R. 41). She was

responsible for correspondence, notes, any paperwork and meetings where she

needed to be the representative of the department she worked in. (Id.).

Additionally, the ALJ asked the vocational expert (“VE”) if he was able to

characterize Plaintiff’s job history for the last fifteen years. The VE said he could.

He noted that her last job was as an officer manager at a construction company.

(R. 56-57). He further noted that she also had administrative experience working

                                          12
with the president of realty company. (Id. at 57). While the VE did not explicitly

describe the tasks she performed, he classified her management and her

administrative assistant or clerk to the president positions as being skilled and

sedentary. (Id.). He also classified her other administrative experience as being at

semi-skilled with a light physical demand level. He also directed the ALJ to the

listing for the job in the Department of Labor’s Dictionary of Occupational Titles

(“DOT”) for the various jobs. (Id.). See 20 C.F.R. § 416.960(b)(2) (stating that an

ALJ may consult a “vocational expert” and the “Dictionary of Occupational Titles”

at Step Four).6 Thereafter, the ALJ posed various hypotheticals to the VE

premised on the evidence. (R. 57-61).

       Recently, in a case similar to the one at issue, the Eleventh Circuit concluded

that “[t]he Work History Report, testimony of [claimant] and the vocational expert,

and the DOT combine to paint a full picture of [claimant]’s past relevant work ... ”

and found that such evidence sufficient to compare the claimant’s current abilities

to the demands of her previous employment. Holder v. Social Security Admin.,

2019 WL 1934187, at * 4 (11th Cir. May 1, 2019). The ALJ here had similar

information before him in making the determination that Frazier could return to her


       6
         The DOT contains detailed descriptions of the duties and physical requirements
associated with each occupation, as generally performed in the economy.
                                              13
past work. Plaintiff has failed to show that she is unable to perform her past

relevant work. See Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)

(stating that “[i]f the claimant cannot prove the existence of a listed impairment, he

must prove at step four that his impairment prevents him from performing his past

relevant work”). The court, therefore, finds that this determination is supported by

substantial evidence and Plaintiff is not entitled to any relief.7

       C.      Plaintiff’s Work History

       Plaintiff next contends that the ALJ failed to give proper weight to her

excellent work history. (Doc. 12 at 24). In support of this claim, she states that her

good work history entitles her to substantial credibility on her claim of disabling

limitations. (Id.). The Commissioner responds that “the issue is not whether

substantial evidence might have supported Plaintiff’s subjective complaints or even

whether the evidence predominates against the ALJ’s decision; rather, the issue is

whether substantial evidence supports the ALJ’s findings. (Doc. 14 at 13 (citing

       7
         Alternatively, the court finds that any purported failure by the ALJ to specifically
address Plaintiff’s relevant work history in his opinion is harmless and not a cause for reversal or
remand for the reasons stated above. There was plenty of evidence in the record regarding her
past work history and the demands of the jobs. See Diorio v. Heckler, 721 F.2d 726, 728 (11th
Cir. 1983) (holding that the complained-of error was harmless because it did not have an impact
on the step being challenged); Reeves v. Heckler, 734 F.2d 519, 524 (11th Cir.1984) (rejecting a
challenge to an ALJ’s conclusion as harmless error when the ALJ had considered the relevant
evidence in making the disability determination); Hunter v. Comm’r of Soc. Sec., 609 F. App’x
555, 558 (11th Cir. 2015) (“To the extent that an administrative law judge commits an error, the
error is harmless if it did not affect the judge’s ultimate determination.”).
                                                14
Werner v. Comm’r of Soc. Sec., 421 F. App’x 935, 939 (11th Cir. 2011); Dyer, 395

F.3d at 1210; Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir. 2004))).

The court agrees.

      This claim is without merit for at least two reasons. First, as already

discussed, the record provides substantial evidence to support the ALJ’s evaluation

of Plaintiff’s fibromyalgia, and his determination that her allegations of disabling

limitations were not entirely credible. Second, while a claimant’s work history is a

consideration in evaluating credibility,

      “the Eleventh Circuit has not had occasion to rule on the issue” of
      whether an ALJ’s failure to consider a claimant’s “lengthy and
      consistent work record” in evaluating a claimant’s credibility is
      erroneous. Mahon v. Comm’r of Soc. Sec., 2017 WL 3381714, at *10
      (M.D. Fla. Aug. 7, 2017). Moreover, the circuit has upheld an ALJ’s
      credibility determination that is supported by substantial evidence
      even when a plaintiff has a good work history. See Edwards [v.
      Sullivan], 937 F.2d [580,] 584 [(11th Cir. 19910]. In other words,
      excellent work history alone may be insufficient to enhance a
      claimant’s credibility.”

Dudley v. Berryhill, 2019 WL 1281194, *7 (N.D. Ala. Mar. 20, 2019).

Here, the ALJ did consider Plaintiff’s work history in assessing her case.

(See R. 30-31). He found that Plaintiff could perform her past relevant work

as an office manager and duties as an administrative assistant, but not the




                                           15
duties associated with the administrative clerk responsibilities. This was

contrary to Plaintiff’s position throughout this process that she is disabled.

      To the extent that the Commissioner also argues that it would serve no

practical purpose to remand this matter to the ALJ (see Doc. 14 at 14), the

court agrees. The ALJ fully considered Plaintiff’s claims and the evidence,

including her work history. Remanding this matter for further consideration

on this issue serves not useful purpose. See Iordan v. Comm’r, Soc. Sec.

Admin., 579 F. App’x 775, 779 (11th Cir. 2014) (stating “[r]emand is

unnecessary when it would amount to a waste of judicial resources in the

face of an ample record”).

VI.   CONCLUSION

      For the reasons set forth above, the undersigned concludes that the decision

of the Commissioner is due to be affirmed. An appropriate order will be entered

separately.

      DONE, this the 17th day of July, 2019.



                                        ______________________________
                                        JOHN E. OTT
                                        Chief United States Magistrate Judge



                                          16
